Title: From Thomas Jefferson to Richard Price, 12 July 1789
From: Jefferson, Thomas
To: Price, Richard



Dear Sir
Paris July 12. 1789.

The delay of my Congé permits me still the pleasure of continuing to communicate the principal things which pass here. I have already informed you that the proceedings of the states general were tied up by the difficulty which arose as to the manner of voting, whether it should be by persons or orders. The Tiers at length gave an ultimate invitation to the other two orders to come and join them, informing them at the same time that if they did not they would proceed without them. The majority of the clergy joined them. The king then interposed by the seance royale of which you have heard. The decision he undertook to pronounce was declared null by the assembly and they proceeded in business. Tumults in Paris and Versailles and still more the declared defection of the Souldiery to the popular cause produced from the king an invitation to the Nobles and the minority of the clergy to go and join the common assembly. They did so, and since that time the three orders are in one room, voting by persons, and without any sensible dissension. Still the body of the nobles are rankling at the heart; but I see no reason to apprehend any great evil from it. Another appearance indeed, the approach of a great number of troops, principally foreigners, have given uneasiness. The Assembly addressed the king in an eloquent and masculine stile. His answer, tho’ dry, disavows every object but that of keeping the two capitals quiet. The States then are in quiet possession of the powers of the nation, and have begun the great work of building up a constitution. They appointed a committee to arrange the order in which they should proceed, and I will give you the arrangement, because it will shew you they mean to begin the building at the bottom, and know how to do it. They entitle it ‘Ordre du travail.’ …
The Declaration of the rights of man, which constitutes the 1st. chapter of this work, was brought in the day before yesterday, and  referred to the bureaus. You will observe that these are the outlines of a great work, and be assured that the body engaged in it are equal to a masterly execution of it. They may meet with some difficulties from within their body and some from without. There may be small and temporary checks. But I think they will persevere to it’s accomplishment. The mass of the people is with them: the effective part of the clergy is with them: so I beleive is the souldiery and a respectable proportion of the officers. They have against them the high officers, the high clergy, the noblesse and the parliaments. This you see is an army of officers without souldiers. Should this revolution succeed, it is the beginning of the reformation of the governments of Europe.—I received a note from Mr. Morgan, your nephew, yesterday. I asked him to dine with me but he had gone to Versailles. He is to call on me tomorrow.—Is there any thing good on the subject of the Socinian doctrine, levelled to a mind not habituated to abstract reasoning? I would thank you to recommend such a work to me. Or have you written any thing of that kind? That is what I should like best, as none are so easy to be understood as those who understand themselves. I am with great sincerity Dear Sir your affectionate friend & servant,

Th: Jefferson

